/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2014

                                      No. 04-14-00551-CV

                                          Pablo SOLIZ,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 14-02-16542-CV
                           David Wellington Chew, Judge Presiding

                                         ORDER
       Appellant has filed a Motion for Extension of Time to File Appellant’s Brief, in which
appellant states the clerk’s record is incomplete. However, appellant does not indicate what
documents are missing from the record, nor does he provide written proof that he has requested a
supplemental record from the trial court clerk.

        Accordingly, we ORDER the motion for an extension of time HELD IN ABEYANCE
and ORDER appellant, no later than November 3, 2014, to (1) file with the district clerk a
written request for a supplemental record, indicating specifically which documents are missing,
and (2) file with this court a copy of the request. If appellant fails to comply with this order by
November 3, 2014, appellant’s brief will be due thirty days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court